Citation Nr: 0126689	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic axonal 
peripheral neuropathy due to exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from August 1943 
to November 1945, and from January 1951 to May 1968.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for peripheral neuropathy due to exposure to Agent Orange 
(AO).  In August 2000, the Board remanded this case for 
additional development; the RO has now returned the case to 
the Board for appellate review.

The Board notes that a claim for service connection for 
bilateral peripheral neuropathy of the lower extremities was 
previously denied in a final Board decision dated in May 
1989.  The current claim is based upon an allegation of 
exposure to Agent Orange and VA's promulgation of 
liberalizing regulations pertaining to Agent Orange claims 
subsequent to the prior final denial.  Accordingly, the Board 
finds that the claim on appeal is reviewable on a de novo 
basis.  See Spencer v. Brown, 4 Vet App. 283, 288-89 (1993); 
Aff'd 17 F. 3d 368 (Fed. Cir. 1994) (where a change in law or 
regulation creates a new basis of entitlement to veterans 
benefits, a claim under the new law is a claim separate and 
distinct from the claim denied prior to the liberalizing law 
or regulation).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO; the RO has satisfied its duties to notify and to 
assist the appellant in this case.

2.  The appellant served on active duty from August 1943 to 
November 1945, and from February 1951 to May 1968, including 
duty in the Republic of Vietnam during the latter period.

3.  Chronic peripheral neuropathy was not manifest during 
active service, on service separation examination, or during 
the initial post-service year; chronic peripheral neuropathy 
was initially diagnosed in the 1980s, many years after final 
service separation.

4.  Chronic peripheral neuropathy is not among the diseases 
which may be presumptively service connected under applicable 
law and regulations pertaining to AO herbicide exposure; 
acute or subacute peripheral neuropathy has not been 
demonstrated or diagnosed in the appellant.

5.  Competent medical evidence and opinion shows that the 
appellant's exposure to toxins/AO/herbicides in service is at 
least as likely as not to have produced the appellant's 
current chronic axonal peripheral neuropathy.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
chronic peripheral neuropathy was incurred in active service.  
38 U.S.C.A. §§  1101, 1110, 1131, 1154 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that service connection for chronic peripheral 
neuropathy is warranted.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service, as shown by service records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304.  However, when a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence sufficient to establish a nexus is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995), affirmed per curiam, 
78 F.3d 604 (Fed. Cir. 1996).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and who has a disease listed 
at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  

The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, multiple myeloma, respiratory 
cancers, and soft-tissue sarcoma.  Id.  There need be no 
record of such disease during service; however, Note 2 of 
38 C.F.R. § 3.309 specifically stresses that for purposes of 
the section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  In a 
notice published in the Federal Register in November 1999, 
the Secretary determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for 21 listed conditions and any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  64 Fed. Reg. 59232-59243 
(1999).  

The appellant's Navy personnel records show that he served on 
active duty from July 1968 to July 1971, including a tour of 
duty in the Republic of Vietnam; that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal; and 

that his last duty assignment and major command was the Naval 
Air Facility, Cam Rahn Bay, Republic of Vietnam.  The 
appellant's service medical records are silent for complaint, 
treatment, findings or diagnosis of acute, subacute, or 
chronic peripheral neuropathy or other neurological disorder 
during his period of active service.  The appellant has not 
alleged that peripheral neuropathy, as such, was present 
during active service, on service separation examination, or 
during the initial postservice year.  Rather, he has reported 
only that he experienced clumsiness, difficulty in gait and a 
tendency to stumble during service.  His sole contention is 
that he has peripheral neuropathy that is residual to his 
exposure to AO herbicide while serving in the Republic of 
Vietnam.  

Acute and subacute peripheral neuropathy was not demonstrated 
or diagnosed in the appellant during active service, on 
service separation examination, and was not manifest to a 
degree of 10 percent or more within a year of his departing 
the Republic of Vietnam, the last date on which the appellant 
was exposed to a herbicide agent during active service.  
Further, a chronic peripheral neuropathy was not manifest 
during active service, on service separation examination, or 
at any time prior to 1992, more than 20 years after final 
service separation.  

Thus, even assuming, arguendo, that the appellant was exposed 
to herbicides while he was in Vietnam, since neuropathy 
existing more than two years after exposure is not a listed 
disease, and since there is no presumption of a connection 
between herbicide exposure and subsequently developing a 
chronic neuropathy, service connection cannot be allowed on a 
presumptive basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The appellant contends that his chronic axonal neuropathy, 
which he claims first manifested in approximately 1974, stems 
from his exposure to Agent Orange in service.  In support of 
his claim, he has submitted service records that confirm that 
he served in the Republic of Vietnam during the Vietnam Era, 
and he has testified that he was in a position to be exposed 
to Agent Orange.  A July 1994 VA consultation resulted in 
opinion that he manifested "chronic neuropathy of unknown 
etiology but most likely related to toxin exposure (Agent 
Orange)."  His other VA clinical records contain similar 
opinions.

The August 2000 remand directed the RO to contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)) in order to verify whether 
the appellant was exposed to Agent Orange during his period 
of service in Vietnam.  Thereafter, the appellant was to be 
afforded a VA neurology examination in order to determine the 
etiology of his chronic axonal neuropathy if, and only if, 
USASCRUR confirmed that the appellant was exposed to Agent 
Orange in service.  If the appellant underwent such an 
examination, the examiner was instructed to express an 
opinion as to whether it is at least as likely as not that 
the appellant's chronic axonal neuropathy is due to exposure 
to Agent Orange in service

Pursuant to the Remand instructions, the RO contacted 
USASCRUR and received information concerning the location of 
the appellant's unit in Vietnam and the instances of 
herbicide spray missions near that location during that 
timeframe.  After receiving this information, the RO 
scheduled the appellant for the VA examination delineated in 
the August 2000 Board remand; therefore, exposure to Agent 
Orange/herbicide agents in Vietnam has been conceded.

The appellant underwent VA examination in January 2001.  A 
neurologist reviewed the case and rendered a diagnostic 
impression of severe degree of peripheral polyneuropathy 
sensory and motor, axonal type involving more large nerve 
fibers than small nerve fibers.  The neurologist stated that 
this condition was of unknown etiology and listed the most 
common etiologies of such a condition.  The appellant 

was also examined by another VA doctor who diagnosed 
peripheral axonal neuropathy of the lower extremities with 
chronic pain, bilateral foot drop and altered mobility 
secondary to the neuropathy.  The examiner also referred to 
the neurologist's report and stated that the appellant did 
not have any the disease processes listed by the neurologist 
and concluded that it was as likely as not that the 
appellant's chronic axonal neuropathy is due to exposure to 
Agent Orange in service.  This competent VA medical opinion 
is not contradicted by any other medical evidence in the 
claims file.

The Board is required to rely upon the evidence currently 
contained in the record.  While the evidence of record 
demonstrates that the definitive etiology of the appellant's 
chronic peripheral neuropathy remains unknown, that evidence 
contains no competent and credible medical evidence that 
links or relates any current neurological disability of the 
appellant, including chronic peripheral neuropathy, to 
something other than AO herbicide exposure while the 
appellant served in the Republic of Vietnam.  These facts and 
the doctrine of reasonable doubt provide a proper basis for 
granting service connection for chronic peripheral 
neuropathy.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, and in light of 
the grant of service connection contained herein, the Board 
finds that there has been substantial compliance with the 
notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic peripheral neuropathy is 
granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


